FILED

UNITED STATES DISTRICT COURT JUN 2 2 2015

Clerk, U.S. District 8. Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

Fernando L. Carrillo, )
)
Plaintiff’ ) Case: 1:15—cv—00956 Jury Demand
) Assigned To : Unassigned
V' ) Assign. Date: 6/22/2015 . i
) Description: Pro Se Gen. CIVII (F Deck)
The United States of America, )
)
Defendant. )
W

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califarzo, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is incarcerated at the Pueblo County Jail in Pueblo, Colorado. He claims to be a
Professional Entertainer and seeks $2 million in damages from the United States. The wide-
ranging statements comprising the complaint provide no notice of a claim. A separate order of

dismissal accompanies this Memorandum Opinion.

,3 1
United States Distrlct Judge

Date: June  ,2015